DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lower part" in line 5.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for –a lower part--. 
Claim 1 recites the limitation "the desired figure" in line 6.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for --the figure or decorative piece--. Also see claim 7.

Claim 2 recites an improper Markush group.  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).  It is improper to use the term “comprising” instead of “consisting of.” Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931).  See MPEP 2173.05(h).
Claim 5 recites the limitation "the union" in line 2.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for –a union-.
Claim 5 recites the limitation "the first external peripheral wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for –a first external peripheral wall--.
Claim 5 recites the limitation "the second peripheral wall or base plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for –a second external peripheral wall or base plate--.
Claim 7 recites the limitation "said ring" in line 5.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for –said through-ring or peripheral wall)--. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leslie-Shattenkirk (US 10,427,835) which in figure 2 discloses the invention as claimed:

    PNG
    media_image1.png
    761
    592
    media_image1.png
    Greyscale

In re claim 1: A container with an inner decorative figure 18 comprising: a container body 10 having a top cover 15, said top cover 15 including an outlet neck projecting from the central portion to engage a cap 15; and, a geometric through-peripheral wall in the lower part of the container body, said geometric through-peripheral wall having an external peripheral wall and an internal peripheral wall, said external peripheral wall having a threaded section 11; a figure or decorative piece 18 including an upper section (top portion) with the figure or decorative piece 18 and a lower section, said lower section having a stop section (flange stop, Col.3, ll.14-21) to delimit the entrance of the figure or decorative piece towards the inside of the container; and, a the figure or decorative piece (see figure 2 above).
In re claim 2: the body 10 of the container is in the shape selected from the group consisting of a prism, pyramid, truncated cone, cylindrical, and any amorphous shape (see figure 2 above). 
In re claim 3: the through-peripheral wall geometric shape includes an external peripheral wall and an internal peripheral wall, said external peripheral wall having a threaded section 11 (see figure 2 above).   
In re claim 5: the union of a first external peripheral wall (inside 13 wall) and a second peripheral wall or base plate (perpendicular inner wall of 13) 6forming a stepped section, which serves as a stop (see figure 5) when the figure or decorative piece is introduced towards the inside of the container (see figure 2 above and 5).    
In re claim 6: the lower cap or base 12 includes: a lower plate (bottom portion of 12); an external peripheral wall (external wall with 13 of 12), which projects vertically upwards and in linear coincidence, in the same plane, with the external wall of the body 10 of the container; a first internal peripheral wall having an engaging section (section that is engaged as shown in figure 5); and, a second peripheral retaining wall (internal wall with 13 of 12) located on the inside of the lower cover or base 12 to retain and maintain fixed the position of the lower section of the figure or decorative piece (see figure 2 above and 5).     
In re claim 7: A method for manufacturing a container with an inner decorative figure comprising the steps of: forming a container body 10 with an top cover, said top the figure or decorative piece 18 and a lower section, said lower section or support base having a stepped or stop section (flange stop, Col.3, ll.14-21); introducing the figure or decorative piece 18 into the internal part of the container body 10 through the central part of the through-peripheral wall until the stop section of the lower section coincides with a lower part of the through-peripheral wall, to delimit the entrance of the figure or decorative piece 18 towards the internal part of the container; and. coupling a bottom cap 12 to the external peripheral wall, the lower part of the container body 10, to retain and maintain fixed the position of the lower section of the figure or decorative piece 18 (see figure 2 above and 5).    
In re claim 8: further including the step of: hermetically sealing the union of the lower section with the central part of the peripheral wall (see figure 5) and, of the 7bottom cap or base 12 with the external peripheral wall of an amorphous figure 18 with the bottom of the container body 10 (see figure 2 above and 5).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Shattenkirk (US 10,427,835) in view of Snyder (US 2,361,423). Leslie-Shattenkirk discloses the claimed invention with the exception of the following claimed limitation as taught by Snyder:
In re claim 4: Snyder discloses the provision of multiple different combinations of connecting features of lower sections of a decorative piece 8 wherein portions of a the lower section of the decorative piece 8 comprises a first external peripheral wall to be assembled in contact with the internal peripheral wall of the through-peripheral wall geometric; and, a second peripheral wall located at the bottom of said external peripheral wall, said second peripheral wall being of a diameter greater than said first external peripheral wall (see at least figures 1, 10, 12, and 13 of Snyder).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lower portion of the container of Leslie-Shattenkirk with the step connection as taught by Snyder in order to prevent any accidental disconnecting of the decretive piece within the container while being stored or transported (see at least figures 1, 10, 12, and 13 of Snyder).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for prior art that teaches and suggest the invention as claimed and as disclosed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735